Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/7/2021 was filed before the mailing date of this office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1-2 are is objected to because of the following informalities:  Claim 1 uses a plurality of acronyms without first defining them (e.g. UGSD, MLC, NVM, XOR, SLC).  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Here, the means of claim 1 are tied to the processing circuitry of the memory controller as described in paragraphs 34-35.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

At step 1, the claim recites an apparatus, which is a statutory category of invention.

At step 2A, prong one, the claim recites determining whether a write process is ongoing, reading metadata, and determining if a signature is a partial signature.

The limitations of determining whether a write process is ongoing and determining if a signature is a partial signature covers performance of the limitation in the mind but for the recitation of generic computing elements. That is, nothing in the claim elements preclude the steps from being performed in the mind. For example, a user can observe that a computer has shut down in the middle of writing data, and can observe properties of the data to check on the signature data.

If a claim limitation under its broadest reasonable interpretation, covers performance of the limitation in the mind but for recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application. In particular, the claim recites a plurality of means and MLC NVM. These are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).

The reading of metadata represents mere data gathering that is necessary for use of the recited judicial exception, as the obtained information is used in the abstract mental process of applying, adding and selecting.

Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the judicial exception using generic computer components. Mere instructions to apply an exception using generic computing components cannot provide an inventive concept.

	The specification at paragraphs 3 and 34-35: makes statements regarding the MLC NVM and means that support a finding that the recited limitations regarding the generic computing elements discussed above are well-understood, routine and conventional.

	Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. The claim is not patent eligible.

	Regarding claim 2, the additional claim element of obtaining memory locations, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a user can observe these memory locations from metadata properties of the data. The additional elements do not provide significantly more than the abstract idea, covers performance of the limitation in the mind as well as a mathematical concept. The additional elements do not provide significantly more than the abstract idea.

	Regarding claim 4, the additional claim element of an interface and a non-volatile interface, under its broadest reasonable interpretation, are recited at a high level of generality and represent no more are well-understood, routine and conventional computer components. The additional elements do not provide significantly more than the abstract idea.

Regarding claim 5, the additional claim element of a CPU and XRAM, under its broadest reasonable interpretation, are recited at a high level of generality and represent no more are well-understood, routine and conventional computer components. The additional elements do not provide significantly more than the abstract idea.

	Regarding claim 13, the additional claim element of determining a write is ongoing during a shut down, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a user can observe that a computer has shut down in the middle of writing data. The additional elements do not provide significantly more than the abstract idea, covers performance of the limitation in the mind as well as a mathematical concept. The additional elements do not provide significantly more than the abstract idea.

	Regarding claim 14, the additional claim element of reading metadata, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a user can observe these memory locations from metadata properties of the data. The additional elements do not provide significantly more than the abstract idea, covers performance of the limitation in the mind as well as a mathematical concept. The additional elements do not provide significantly more than the abstract idea.

	Regarding claim 15, the additional claim element of reading MLC locations, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a user can observe these memory locations from metadata properties of the data. The additional elements do not provide significantly more than the abstract idea, covers performance of the limitation in the mind as well as a mathematical concept. The additional elements do not provide significantly more than the abstract idea.

	Regarding claim 19, the additional claim element of memory means, under its broadest reasonable interpretation, are recited at a high level of generality and represent no more are well-understood, routine and conventional computer components. The additional elements do not provide significantly more than the abstract idea.

Regarding claim 20, the additional claim element of MLC NVM and SLC NVM, under its broadest reasonable interpretation, are recited at a high level of generality and represent no more are well-understood, routine and conventional computer components. The additional elements do not provide significantly more than the abstract idea.

Allowable Subject Matter
Claims 3, 6-12 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	CLOSING COMMENTS
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure generally teach writing parity data to volatile memory for data to be written to non-volatile memory, as well as determining if an unexpected power loss occurs at the time of writing data. 

	Directions of Future Correspondences
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN BERTRAM whose telephone number is (571)270-1377.  The examiner can normally be reached on M-F 8:30-5MNT.

Important Note
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN BERTRAM/Primary Examiner, Art Unit 2137